264 F.2d 377
John B. JACKSON, Appellant,v.UNITED STATES of America, Appellee.
No. 14489.
United States Court of Appeals District of Columbia Circuit.
Argued October 13, 1958.
Decided February 26, 1959.

Mr. Robert E. Sher, Washington, D. C. (appointed by this court) for appellant.
Mr. William A. Dougherty, Asst. U. S. Atty., with whom Messrs. Oliver Gasch, U. S. Atty., and Carl W. Belcher, Asst. U. S. Atty., were on the brief, for appellee.
Before EDGERTON, BAZELON and BASTIAN, Circuit Judges.
PER CURIAM.


1
Draper v. United States, 358 U.S. 307, 79 S. Ct. 329, 3 L. Ed. 2d 327, requires us to hold that there was probable cause for appellant's arrest without a warrant, that narcotics obtained from him by a search incidental to the arrest were rightly admitted in evidence against him, and that his conviction must be affirmed.